DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spiraling flange of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “positioned in the circumferential direction” regarding the squeeze rolls and the guide rollers.  First, the phrase “the circumferential direction” lacks antecedent basis.  Second, it is unclear what structural requirement is placed on the claimed invention by the “positioned in” limitation.  The examiner will interpret this limitation as “positioned separately in the circumferential direction”.
Regarding claim 12, the claim recites optional limitations regarding the shape of the indentations.  It is unclear whether or not these elements are limiting on the claimed invention.
Regarding claim 13, the claim recites an optional limitation regarding the shape of the guide groove.  It is unclear whether this element is limiting on the claimed invention.
Regarding claim 15, the claim recites “positioned in the circumferential direction” regarding the squeeze rolls and the guide rollers.  First, the phrase “the circumferential direction” lacks antecedent basis.  Second, it is unclear what structural requirement is placed on the claimed invention by the “positioned in” limitation.  The examiner will interpret this limitation as “positioned separately in the circumferential direction”
Regarding claim 20, the claim recites “positioned in the circumferential direction” regarding the squeeze rolls and the guide rollers.  First, the phrase “the circumferential direction” lacks antecedent basis.  Second, it is unclear what structural requirement is placed on the claimed invention by the “positioned in” limitation.  The examiner will interpret this limitation as “positioned separately in the circumferential direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,841,799 to Spinosa et al. (Spinosa) in view of US Patent 2,987,004 to Murray (Murray).
Regarding claim 1, Spinosa teaches a peristaltic pump (80) for conveying a fluid guided in a hose (18), the peristaltic pump comprising a hose bed (80) having a counter bearing (96) to accommodate the hose, a support disk (lower of plates 40’) rotatable relative to the counter bearing, a plurality of squeeze rolls (42’: which squeeze upper plate 40’ and are capable of rolling when not installed) positioned in the circumferential direction on the support disk and a plurality of guide rollers (82) positioned in the circumferential direction on the support disk, wherein each guide roller forms a first guide plane (or lower end) facing the support disk, and wherein each guide roller has a guide cylinder (46’) to guide the hose (in combination with 86, see col. 5, ln. 47-52) during loading into the hose bed and/or during unloading from the hose bed.  Spinosa does not teach that each guide roller is provided with a guide groove extending on the outer circumference of the respective guide roller in the circumferential direction.  Murray teaches another peristaltic tube pump generally and particularly teaches that the rollers (18) thereof may be provided with a guide groove (32, see Fig. 11) in order to provide pressure relief functionality to the pump (col. 7, ln. 45-53).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a groove as taught by Murray to the rollers of Spinosa in order to provide pressure relief functionality.  Those of ordinary skill in the art will also appreciate that during the loading process taught by Spinosa, such a groove would also exert a retention force on the hose during loading.  Thus provided, the guide groove would necessarily be provided on the cylindrical, hose contacting surfaces of Spinosa which are located with the guide cylinders above them.
Regarding claim 2, Murray teaches a ridge at either axial side of the groove one of which, in the rollers of Spinosa, would constitute an annular flange between the guide groove and the guide cylinder. 
Regarding claim 4, Spinosa teaches a second guide plane (86).
Regarding claim 5, Spinosa teaches that the second guide plane serves for initial guiding of the hose (col. 5, ln. 47-52).
Regarding claim 6, according to the combination, the first and second guide planes are separated from each other by the annular flange.
Regarding claim 7, Spinosa teaches that an upper end of the flange is sloped spirally downward toward the support disk (i.e. a spiral may be described on the surface of the annular flange by a member moving axially downward as the flange rotates).
Regarding claim 9, Spinosa teaches that the height of the guide cylinder is larger than the diameter of the hose (see Fig. 8).
Regarding claim 10, as the rollers (82) of Spinosa are composed of a cylindrical lower section and a conical upper section, all that would be necessary to present a flat top beneath the guide cylinder is the separation of the two sections, conical and cylindrical.  It has been held that such a separation of parts is not, in and of itself, necessarily a patentable distinction (MPEP 2144.04 V. C).  Accordingly, the examiner holds that the limitations of claim 10 are obvious in view of Spinosa.
Regarding claim 11, Spinosa teaches a cover (upper of plates 40’) above the tops of the rollers (82).
Regarding claim 12, as best understood by the examiner, the shape of the cover represents a non-functional design choice which produces no difference in function, as the circular cover (40’) of Spinosa allows the same manual engagement of the cover.  Alternatively, arc segments of the cover (40’) are partially circles and therefore meet one of the enumerated shapes.
Regarding claim 13, Murray teaches a partially circular groove (32).
Regarding claim 15, Spinosa teaches a peristaltic pump (80) for conveying a fluid guided in a hose (18), the peristaltic pump comprising a hose bed (80) having a counter bearing (96) to accommodate the hose, a support disk (lower of plates 40’) rotatable relative to the counter bearing, a plurality of squeeze rolls (42’: which squeeze upper plate 40’ and are capable of rolling when not installed) positioned in the circumferential direction on the support disk and a plurality of guide rollers (82) positioned in the circumferential direction on the support disk, wherein each guide roller forms a first guide plane (or lower end) facing the support disk, and wherein each guide roller has a guide cylinder (46’) to guide the hose (in combination with 86, see col. 5, ln. 47-52) during loading into the hose bed and/or during unloading from the hose bed.  Furthermore, Spinosa teaches a second guide plane (86).  Spinosa does not teach that each guide roller is provided with a guide groove extending on the outer circumference of the respective guide roller in the circumferential direction.  Murray teaches another peristaltic tube pump generally and particularly teaches that the rollers (18) thereof may be provided with a guide groove (32, see Fig. 11) in order to provide pressure relief functionality to the pump (col. 7, ln. 45-53).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a groove as taught by Murray to the rollers of Spinosa in order to provide pressure relief functionality.  Those of ordinary skill in the art will also appreciate that during the loading process taught by Spinosa, such a groove would also exert a retention force on the hose during loading.  Thus provided, the guide groove would necessarily be provided on the cylindrical, hose contacting surfaces of Spinosa which are located with the guide cylinders above them.  Finally, the modified pump would be capable, with manual assistance, of performing the claimed function of hose insertion and being brought into the second guide plane.
Regarding claim 16, Spinosa teaches that a prestress is produced during insertion into the second guide plane (col. 5, ln. 47-52). 
Regarding claim 17, the claimed sensor reads on the sense of touch or hearing of the user loading the hose.
Regarding claim 18, one of ordinary skill in the art would expect a user to be able to, for instance, feel the position of the tubing or hear the proper or improper operation of the motor relative to a torque threshold.
Regarding claim 20, the Spinosa as modified in view of Murray teaches the elements thereof, as discussed above with respect to claims 1 and 2.

Allowable Subject Matter
Claims 3, 8, 14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a second guide plane having a half-groove on the outer circumference of a guide roller as in claims 8 and 14 and of an annular flange of a guide cylinder axially offset from other annular flanges as in claim 3 and of automatic loading in the structure of claim 15 are not shown or fairly suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 October 2022